        Case 1:18-cv-10817-AT-GWG Document 37 Filed 11/06/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------------X
DR. RUPERT GREEN,                                                         1:18-cv-10817 (AT) (GWG)

                          Plaintiff,                                      NOTICE OF APPEARANCE

        - against -

THE DEPARTMENT OF EDUCATION OF THE
CITY OF NEW YORK; and THE UNITED
FEDERATION OF TEACHERS,

                           Defendants.
----------------------------------------------------------------------X
         PLEASE TAKE NOTICE that Robert T. Reilly (Oriana Vigliotti, of counsel) hereby

appears in this action as attorney for Defendant United Federation of Teachers, and respectfully

requests that all future correspondence, papers, pleadings, filings, Electronic Case Filing

notifications, and other information concerning this action be served upon the undersigned at the

address/e-mail address set forth below.

Dated: New York, New York
       November 6, 2019

                                                             ROBERT T. REILLY


                                                    By:      /s/ Oriana Vigliotti
                                                             Oriana Vigliotti
                                                             Of Counsel
                                                             52 Broadway, 9th Floor
                                                             New York, New York 10004
                                                             (212) 228-3382 x110
                                                             ovigliot@nysutmail.org
                                                             Attorney for Defendant
                                                             United Federation of Teachers
        Case 1:18-cv-10817-AT-GWG Document 37 Filed 11/06/19 Page 2 of 2




To:      Dr. Rupert Green (via ECF and U.S. mail)
         205-26 113th Avenue
         St. Albans, NY 11412
         (917) 601-6425
         Pro Se

         Shaina Wood, Esq. (via ECF)
         Corporation Counsel Office City of New York
         100 Church Street
         New York, NY 10007
         (212) 356-2440
         Email: shwood@law.nyc.gov




Legal-NYC: 197498
